
	
		II
		Calendar No. 1060
		110th CONGRESS
		2d Session
		S. 3489
		[Report No. 110–489]
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2008
			Mrs. Clinton (for
			 herself, Mr. Carper,
			 Mr. Kerry, and Mr. Inhofe) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To require the Administrator of the Environmental
		  Protection Agency to conduct a study on black carbon
		  emissions.
	
	
		1.Study by Administrator of
			 black carbon emissions
			(a)StudyThe
			 Administrator of the Environmental Protection Agency (referred to in this
			 section as the Administrator) shall work with representatives of
			 industry and environmental groups as appropriate to conduct a study of black
			 carbon emissions, including—
				(1)an identification
			 of—
					(A)the major sources
			 of black carbon emissions in the United States and throughout the world, an
			 estimate of the quantity of current and projected future emissions, and the net
			 climate effects of the emissions from those sources;
					(B)the most recent
			 scientific information and data relevant to the climate-related impacts of
			 black carbon emissions from the sources described in subparagraph (A);
					(C)the most
			 effective and cost-effective control technologies, operations, or strategies
			 for additional domestic and international reductions in black carbon
			 reductions, including a lifecycle, cost-effectiveness, and net climate impact
			 analysis of control technologies, operations, or strategies that remove or
			 reduce black carbon, such as installation of diesel particulate filters on
			 existing diesel on- and off-road engines;
					(D)carbon dioxide
			 equivalency factors or other metrics that compare the warming or other climate
			 effects of black carbon with carbon dioxide and other greenhouse gases;
			 and
					(E)the health
			 benefits associated with additional black carbon reductions; and
					(2)recommendations
			 of the Administrator regarding—
					(A)areas of focus
			 for additional research for technologies, operations, and strategies with the
			 highest potential to reduce black carbon emissions;
					(B)actions that the
			 Federal Government could take to encourage or require additional black carbon
			 emission reductions; and
					(C)the development
			 of a climate-beneficial tropospheric ozone reduction strategy, and a
			 description of the relationship of that strategy to the ozone reduction
			 strategy in effect as of the date of enactment of this Act.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report describing the results of the study.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			
	
		September 24 (legislative day, September 17),
		  2008
		Reported without amendment
	
